OFFICE   OF-~HEAI-I-ORNEY           GENERAL•   FT~AES
                                          AUSTIN
""""Z
.

                            .
        .iionorsblc      D, C. Gror
         ixate High-uayzn~inecr
         !i%ias Higzh-:lay   Depnrtnent
        Austin, '&%a~
        Dear SirI
                          .




        authorizedt0     reject   the




                                                     in 3her:mn Couuty.




                                                      requested the Coa-
    a
e   -


                                                                 .- -.-
                                                                 ,::.
                                                                          .:   59




        Honorable D. C. Greer, ?a&e 2   -'


             per cubic yard for Class '*Anconcrete instead
             of.l?# per cubic yard, his bid would have been
             ap?roximtely $2,000.00 hi~gherthan th8 next
             lc+ieatbid."          .~
        The reminder of your letter is devoted to references to
        statutes and itea of the standard Specifiostionspublished
        by the XighvzayComission. Ke agpreoiate your cooperation
        and assistancein'gointingout to us'the authority which you
        considerpertin.ent.tothe.wc?stion.at baud.
                  The 'firstsentence of Article 60741, Vernon's
        Aunotated Civil Statutes of Texas, states that "The State
        High;tayDepartment shall~have the right to reject any sod
        all such bids : .,.n It thus appears that the Legislature
        has delegatedto tha~Highway'Consfssion  the right on its own
        motion to'reject any bid which it does not desire to con-
        sider. You state in your opinion request that.the award of
        contract.coveringthe constructionoi'the projeot involved
        has,not yet been rende. It is therefore u~~~csssarytb con-
        -siderthis point further. In accordanceWith the above quot-
        ed provisionof krtiole 66741, we find the following pro-
        vision in itea 3.1 under the hesding "Award and Execution ol
        Contract"of the Standard Specificat~ions: ~.
                  ** * * Until the award of the contract is
             Iiiade,
                   the right will be reserved to reject any or
             all roposals and to waive such technicalitiesas
                  e consideredfor the best interest of the
             xt! ,.='                                             .
                  The folloning provision is'tcken fros Iten 2.10
        of Itea.2, under the hesding Tnstructions to Didders" OS
        the Standard Specifications:                   I
                  **.* * Drcposals'inwhich the prices are
             obviously.unbalanoedoay,be rejected *.+ *:n
                     The informtion which you have subzitted to us in-
        dicates beyond doubt that Zr. &rhhfll*s bid.of 17d uer
        cubic yard-on Class I,A**  concrete not only.is in er&o% ‘but
        also is $0 unreasonablea$ to imediately op?car ridiculous.
        It is obvious that no contractorT,vould   submit intentlonnlly
        or seriously    uny such bid; The faotthat :A-.?arnhill's
        bid on Clans “hs coocrcte is patently erroneous distinguishes
        the fact situationwhich you have presented to us fro3tPcse
        c332s   iuvolvihgiatentionslunierbids or si~glc errors of
        calculntio:i.
.   ,.   -.~,               _
           .




                fionorable
                         D. C. Greer, Page 3


                          ~8,above stated it appear8 that the Highway Coti-
                alsslon is authorizedby law to.*eject any bid which it does
                aat see fit to consider. The highv;ayComission itself has
                xcco&zed the a!ithority  thus conferred upon it and has in-
                cluded in its Standard Bpeclficationsa provision directly
                fu line with the atatutes. Se btilievethat under this au-
                t1lorit.y
                        alone tiie’iii&imay
                                          Cosnission is authorizedto reject
                the bid iu qUestiOn.
                          It doe8 not appear upon the inforxatlonfurnished
                us that any other ‘classesinclu,dedin .Xr.Saruhillls bid
                are out of line or unbalanced. Taking his bid on Class “A*
                concretealone, it unquestionablyis unbalanced.     in so far
                as its ratio to the usual and custotiry bids on the sama
                aaterial is.coticarred.:‘;e.beliove that a d.stake   so obvious
                ~111 coze under .the quoted provision of Itex 2.10~of Itex
                2 of the Standard GpecIfications.
                          For the reasons stated above, it is the opinion of
                thf8 departsent that the Highway Com~~Lssionis authorized to
                reject the bid of .J’.
                                     3;.Earnhill atidto return to him his
                .proposalg3arauty and award the contract to the next lowest
                bidder.

                                                    Youre   Very   truLy




                ix : r?f


                    APPROVEDOCT 19, 194G